EXHIBIT 10.1

 

SECOND AMENDMENT TO

LETTER OF UNDERSTANDING

 

On or about December 26, 2013, the parties herein executed a Letter of
Understanding “Letter” the contents of which are known to all parties. Unless
specifically addressed herein all terms of Letter shall remain in effect without
alteration or revision.

 

Despite their best efforts the parties were not able to exchange all documents
and information necessary to conclude their due diligence within the extended
period agreed to in the first amendment dated March 2015. Both parties agree to
reinstate the Letter of Understanding in order to complete their respective due
diligence. All obligations and payments previously stated in the original Letter
of Understanding shall be extended to reflect the new completion date of
December 31, 2015.

 

IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
date indicated below.

 

 

AGREED AND ACCEPTED:

           

Trinity Compound Solutions, Inc.

BioCorRx, Inc.

  

      By: /s/ Sal Amodeo   By: /s/ Brady Granier     Sal Amodeo     Brady
Granier              3/12/15 3/12/15   Date Date 

 

 